FILE COPY




            IN THE SUPREME COURT OF TEXAS
                                      NO. 12-0748

                       IN RE HAL CREWS AND DEBRA LEITCH

                          ON PETITION FOR WRIT OF MANDAMUS

ORDERED:

       1.      Relators’ emergency motion for stay, filed November 2, 2012, is granted
in part. The trial set for November 27, 2012, in Cause No. 11-15393-A, styled Hal
Crews and Debra Leitch v. DKASI Corporation, Debra H. Holley, David Holley and ASI
Gymnastics, Inc., in the 14th District Court of Dallas County, Texas, is stayed pending
further order of this Court.
       2.      The petition for writ of mandamus remains pending before this Court.


       Done at the City of Austin, this November 09, 2012.


                                            BLAKE A. HAWTHORNE, CLERK
                                            SUPREME COURT OF TEXAS

                                            BY CLAUDIA JENKS, CHIEF DEPUTY CLERK